Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/263,989 filed on January 28, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 and 01/31/2021has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stavervik et al (EP2278344) in view of El-Essawy et al (USPGPub 20140210453). 

    PNG
    media_image1.png
    497
    607
    media_image1.png
    Greyscale

Prior Art: Stavervik
	
Regarding claim 1, Stavervik discloses a current monitoring device (fig 3) for detecting an electrical current in a line (290), comprising: a housing bottom part (202)  comprising  a first wall (303), wherein a first wall bead (304) is formed in the first wall and configured  to partially enclose the line (shown in fig 3 to help enclose cord 290) a first current sensor (305), , wherein the first current sensor (305)is arranged in the housing bottom part (202 as shown in fig 3); a housing top part (201) comprising a second wall (301), wherein a second wall bead (302) is formed in the second wall and configured to partially enclose the line (as shown in fig 3) and a second current sensor (307), wherein the second current sensor  is arranged in the housing top part (shown in fig 3) wherein the housing top part is configured to be placed on the housing bottom part such that the first wall bead and the second wall bead are aligned with one another and together at least partially enclose the electrical line (shown in fig3 where 302 and 304 enclose the cord).Staverik does not fully disclose configured to obtain a first current measured value by measuring a current strength of the electric current and configured to obtain a second current measured value by measuring the current strength of the electric current. 
However, El-Essawy discloses configured to obtain a first current measured value by measuring a current strength of the electric current and configured to obtain a second current measured value by measuring the current strength of the electric current (par 22 and 29 discloses using the sensors to detect the current of the conductor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Staverik in view of El-Essawy in order to accurately detect current in a conductor. 
 
Regarding claim 2, Stavervik discloses wherein the first current sensor is arranged in the housing bottom part at the first wall bead, and wherein the second current sensor is arranged in the housing top part at the second wall bead (as shown in fig 3 where the sensors are arranged in their respective housing).

Regarding claim 3, Stavervik discloses wherein the first wall bead is aligned with the Page 2 of 8Application No.: Herewithsecond wall bead when the housing bottom part is placed on the housing top part to form a receiving space for the line (as shown in fig 3 for receiving the wall beads for a receiving space for the line).

Regarding claim 4, Stavervik discloses wherein one or more of the first current sensor the second current sensor is arranged along a circumference around the receiving space at a fixed radial distance from a center line of the receiving space (par 36 discloses magnetometer does not have to be in a fixed position. Therefore, placed in a radial distance around the circumference).

Regarding claim 5, Stavervik discloses wherein the first current sensor and the second current sensor are in a plurality of current sensors, wherein a first number of current sensors of the plurality of current sensors is arranged at the first wall, the first number of current sensors including the first current sensor, and a second number of current sensors of the plurality of current sensors is arranged at the second wall, the second number of current sensors including the second current sensor (as shown in fig 3 where he walls include their perspective sensors).

Regarding claim 6, Stavervik does not fully disclose wherein the first wall bead is one of  a plurality of first wall beads formed in the first wall,  and the second wall bead is one of  a plurality of second wall beads formed in the second wall,  wherein each of the first wall beads the second wall beads comprises a semicircular cross section, wherein the first wall beads and the second wall beads wall beads are aligned with corresponding ones of the second wall beads when the housing bottom part is placed on the housing top part to accommodate receiving spaces for a plurality of lines.
However, El-Essawy discloses wherein the first wall bead is one of  a plurality of first wall beads formed in the first wall,  and the second wall bead is one of  a plurality of second wall beads formed in the second wall,  wherein each of the first wall beads the second wall beads comprises a semicircular cross section, wherein the first wall beads and the second wall beads 

Regarding claim 7, Stavervik wherein the housing bottom part comprises 

Regarding claim 8, Stavervik does not fully disclose wherein each of the housing bottom part and the housing top part comprises a first housing half and a second housing half, which 
However, El-Essawy discloses wherein each of the housing bottom part and the housing top part comprises a first housing half and a second housing half, which 

Regarding claim 9, Stavervik does not fully disclose wherein a first wireless transmission interface arranged in the housing bottom part at the first wall, and a second wireless transmission interface arranged in the housing top part at the second wall , wherein the housing bottom part with the first wall can be placed on the second wall of the housing top part and wherein the first transmission interface is aligned with the second transmission interface when the housing bottom part is placed on the housing top part.
However, El-Essawy discloses wherein a first wireless transmission interface arranged in the housing bottom part at the first wall, and a second wireless transmission interface arranged in the housing top part at the second wall , wherein the housing bottom part with the first wall can be placed on the second wall of the housing top part and wherein the first transmission interface is aligned with the second transmission interface when the housing bottom part is placed on the housing top part (par 9 discloses having frame members having wireless transmission). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Staverik in view of El-Essawy in order to send electrical signals of the current wirelessly. 

Regarding claim 10, Stavervik does not fully disclose wherein the first wireless transmission interface and the second wireless transmission interface  are configured  to provide a wireless communication link for transmitting an electrical signal, when the first wireless transmission interface and the second wireless transmission interface  are aligned with  each other, wherein the first current measured value and the second current measured Page 4 of 8Application No.: HerewithAttorney Ref. No.: P064DE.WO.US (89176.0068)Preliminary Amendment dated January 27, 2021value are provided to a processing device via the first wireless transmission interface and the second wireless transmission interface.
However, El-Essawy discloses wherein the first wireless transmission interface and the second wireless transmission interface  are configured  to provide a wireless communication link for transmitting an electrical signal, when the first wireless transmission interface and the second wireless transmission interface  are aligned with  each other, wherein the first current measured value and the second current measured Page 4 of 8Application No.: HerewithAttorney Ref. No.: P064DE.WO.US (89176.0068)Preliminary Amendment dated January 27, 2021value are provided to a processing device via the first wireless transmission interface and the second wireless transmission interface (par 9 discloses having frame members having wireless transmission. Therefore the wireless interfaces would be aligned to send information). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Staverik in view of El-Essawy in order to send electrical signals of the current wirelessly. 

Regarding claim 11, Stavervik does not fully disclose wherein the first wireless transmission interface and the second wireless transmission interface are adapted to electromagnetically couple through the first wall and through the second wall.
However, El-Essawy discloses wherein the first wireless transmission interface and the second wireless transmission interface are adapted to electromagnetically couple through the first wall and through the second wall (abstact and claim 1 discloses coupling with capacitance and a magnetic field. Therefore the wireless interfaces are able to couple through the walls). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Staverik in view of El-Essawy in order to send electrical signals of the current wirelessly. 

Regarding claim 12, Stavervik does not fully disclose wherein the first wireless transmission interface and the second wireless transmission interface are adapted to transmit electrical energy for supplying voltage to the current sensors and data for reading out the transmit current sensors between the housing bottom part and the housing top part.
However, El-Essawy discloses wherein the first wireless transmission interface and the second wireless transmission interface are adapted to transmit electrical energy for supplying voltage to the current sensors and data for reading out the transmit current sensors between the housing bottom part and the housing top part (par 22 discloses a wireless interface to provide power to the sensors. Therefore supplying voltage to the current sensors). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Staverik in view of El-Essawy in order to power the sensors.
Regarding claim 13, Stavervik discloses wherein the first current sensor and the second current sensor are adapted to detect a magnetic field resulting from the electric current through the line to wirelessly detect a current strength of the electrical current flowing through the line, and wherein the first current sensor and the second current sensor are electrically isolated from the line (par 23 discloses detecting the magnetic field of the conductor). 

Regarding claim 14, Stavervik discloses a processing device configured to process the first current measured value and the second current measured value to increase an accuracy of the measured current strength of the electrical current flow in the line (not fully shown but pars 6 and 15 discloses for a user interface of the conductor).

Regarding claim 16, Stavervik discloses wherein one or more of the first current sensor or the second current sensor comprises one or more of a magnetoresistive current detection element, or a Hall probe, or a Forster probe (abstract discloses magnetometer and par 23 discloses Hall-effect sensors). 

Regarding claim 17, Stavervik discloses wherein a communication interface configured to enable reading a first number of current measured values recorded in the housing bottom part or a second number of measured current values recorded in the housing top part (pars 6 and 15 discloses for a user interface of the conductor. Therefore recording would be done in at least the housing before sending the data).

Regarding claim 18, Stavervik discloses wherein the current monitoring device is configured to connect  to a further current monitoring device, and wherein the communication interface is adapted to receive measured current values from the further current monitoring receiving device and to supply the current measured values of the current monitoring device and the further current monitoring device to a processing device (pars 6 and 15 discloses for a user interface of the conductor. Therefore there is a processing device).

Regarding claim 19, Stavervik discloses wherein each of the housing bottom part and the housing top part comprises a mounting device configured to attach to a mounting rail (such as fastening as disclosed in par 33 as having wall mounting units. Therefore there is a mounting rail). 

Regarding claim 20, Stavervik discloses wherein each of the housing bottom part and the housing top part comprises an alignment mark configured to provide a reference for monitoring an alignment of the housing bottom part in relation to the housing top part when the housing bottom part is placed on the housing top part, and wherein the alignment mark of the housing bottom part and the alignment mark of the housing top part Page 6 of 8Application No.: Herewithcome to bear congruently when the housing bottom part is placed on the housing top part (par 28 discloses proper alignment based on the magnetometer and the position of the cord. Therefore there is a mark/indication to align the housing together). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stavervik et al (EP2278344) in view of El-Essawy et al (USPGPub 20140210453) in further view of El-Essawy et al (USPGPub 20120319674). 

Regarding claim 15, Stavervik in view of El-Essawy does not fully disclose wherein the processing device is adapted to calibrate the first current sensor and the second current sensor.
However, El-Essawy(674) discloses wherein the processing device is adapted to calibrate the first current sensor and the second current sensor (claim 1 discloses having calibration modes for the sensors based on a voltage. Therefore a processor is able to calibrate the sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Staverik in view of El-Essawy in further view of El-Essawy(674) in order to improve accuracy for measuring current through a conductor(abstract). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868